      Case 1:18-cr-00713-JMF Document 136 Filed 12/16/20 Page 1 of 1




                           PARKER AND CARMODY, LLP
                                  ATTORNEYS AT LAW
                                   850 THIRD AVENUE
                                       14TH FLOOR
                                  NEW YORK, N.Y. 10022

DANIEL S. PARKER                                                   TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                    FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                DanielParker @ aol.com


                                                     December 16, 2020
By ECF
Hon. Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                         Re: United States v. Nkanga Nkanga
                                    18 Cr 713 (JMF)
                                    20-CV-2871 (JMF)
Dear Judge Furman:

       We write with the consent of the Government requesting that the Court adjourn
the conference scheduled for January 21, 2021 for a period of 60 to 90 days.

        The reason for the request is that Dr. Nkanga continues to be followed by his
doctor for neurological issues, he continues to be at great risk for COVID-19, there has
been a significant number of COVID cases at Ft. Dix (where he has been designated),
and we are hopeful that he will receive the vaccine as soon as it is made available to him.

        We have conferred with the Government and been advised by AUSA Fiddelman
that the Government consents to this application.

        If the foregoing meets with Your Honor’s approval, then we respectfully request
that you “So Order” this application.

       Thank you for your consideration in this matter. Our continuing best wishes to
you and your staff.

                                                     Respectfully submitted,


                                                    Daniel S. Parker
                                                    Joshua Horowitz
                                                    Benjamin Silverman
                         Application GRANTED. The conference is ADJOURNED to April 19, 2021,
Cc: all parties by email at 3:00 p.m. The Clerk of Court is directed to terminate Doc. #135 and docket
                         this endorsement in both the criminal and civil (20-CV-2871) case. SO
                         ORDERED.



                                                December 16, 2020
